 1    Kathleen L. Wieneke, Bar #011139
      Christina Retts, Bar #23798
 2    WIENEKE LAW GROUP, PLC
      1095 West Rio Salado Parkway, Suite 209
 3    Tempe, AZ 85281
      Telephone: (602) 715-1868
 4    Fax: (602) 455-1109
      Email: kwieneke@wienekelawgroup.com
 5    Email: cretts@wienekelawgroup.com
 6    Attorneys for Defendant City of Phoenix
 7
                              UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF ARIZONA
 9
      Krystofer Lee,                                    No. 2:20-cv-02456-SMB
10
                                                        DEFENDANT CITY OF PHOENIX’S
11                                Plaintiff,            MOTION TO DISMISS
      v.
12
13    City of Phoenix, a municipality and jural
      entity; Sean Pena, an individual acting under
14    the color of law; John Does I-V, an
      individual(s), acting under the color of law,
15
      and Jane Does I-V, an individual(s), acting
16    under the color of law; XYZ Corporations;
      ABC LLCs
17
18                                Defendants.

19          Defendant City of Phoenix moves to Dismiss Plaintiff’s claims because: (1) Plaintiff

20   asserts a Fourth Amendment claim and may not also assert Fourteenth Amendment claims;

21   and (2) Plaintiffs’ Monell claims fail as a matter of law.1
     I.     FACTS
22
            Plaintiff alleges that she was sexually assaulted by Defendant Pena on June 1, 2019,
23
     but that she did not report the contact until at least five months later, sometime in November
24
     of 2019. See Plaintiff’s Complaint, ¶¶ 11, 20. Plaintiff alleged that Defendant Pena was
25
26          1
              Prior to filing this Motion to Dismiss, Defendants sent correspondence to Plaintiff’s
27   counsel outlining the arguments that are made in this pleading. In response, Plaintiff’s
     amended the Complaint. The amendment, however, did not cure any of the issues raised in
28   the original meet and confer correspondence.
 1   placed on Administrative Leave when she reported and that he was both internally
 2   investigated and criminally charged.     Id. at ¶¶ 27-29.     Although not alleged in her
 3   Complaint, Plaintiff is aware that Defendant Pena was terminated.
 4          Plaintiff alleges a prior allegation of sexual assault, made by Victim A against Pena,
 5   on August 26, 2018. She contends that the alleged assault by Victim A was reported, but
 6   provides no facts regarding whether it was investigated internally by the Phoenix Police
 7   Department, what steps were taken in that investigation, and what the outcome was. Id. at
 8   ¶ 26. She does not provide any facts related to whether there was any physical evidence
 9   (DNA) in the prior alleged misconduct, nor whether there is any related to her allegations.
10          Plaintiff provides no facts regarding Defendant Pena’s hiring, or training—such as
11   the date he graduated from the Police Academy, or the date he began working as a Phoenix
12   officer (January 8, 2018).2 Officers who work within the City of Phoenix are certified by
13   AZPOST. The minimal qualifications for the recruitment, hiring, background investigation,
14   training and retention of law enforcement officers in Arizona are established and enforced
15   by AZPOST and statutorily defined. See Arizona Administrative Code, Title 13, Chapter 4.
16   Officers are also required to take and subscribe to an oath to support the Constitution and
17   the laws of the State of Arizona. See A.R.S. § 38-321.
18   II.    LAW AND ARGUMENT
19          A.     Plaintiff Cannot Assert a Fourth and Fourteenth Amendment Claim for
                   Alleged Sexual Misconduct; only a Fourth Amendment Claim may be
20                 Asserted.

21          Plaintiff’s allegations fall within the Fourth Amendment. See Galindo v. City of San

22   Mateo, 2016 U.S. Dist. LEXIS 169630 (N.D.Cal. 2016) (noting that an allegation of sexual

23   misconduct by a police officer during a seizure is analyzed under the Fourth Amendment

24   and that plaintiff may not also plead a Fourteenth Amendment violation for the same

25   conduct). Courts have regularly held that if a complaint’s allegations invoke the protections

26
            2
27           Plaintiff alleges only that Pena was “hired” by the City of Phoenix at some time
     around 2017. The date that Pena was hired is different from the date he began working as a
28   Phoenix officer due to the requirement that he attend the training as a police recruit.
                                                   2
 1   of the Fourth Amendment, it will govern, regardless of a plaintiff’s assertion that the
 2   Fourteenth Amendment’s substantive or procedural due process protections apply. See
 3   Graham v. Connor, 490 U.S. 386, 395 (1989) (discussing substantive due process claim);
 4   Fontana v. Haskin, 262 F.3d 871, 878-879 (9th Cir. 2014) (claim of alleged sexual assault
 5   by a police officer, in a patrol vehicle, was better seen as a Fourth Amendment claim
 6   because plaintiff alleged a seizure by the police). Additionally, the damages that are
 7   available under the Fourth Amendment are no different from those under the Fourteenth
 8   Amendment. The Fourteenth Amendment claim is redundant and should be dismissed,
 9   without leave to amend.
10          B.     The Monell Claims Fail.

11          “[A] municipality can be found liable under § 1983 only where the municipality itself

12   causes the constitutional violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385

13   (1989) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694-95 (1978)). “Where a

14   plaintiff claims that the municipality has not directly inflicted an injury, but nonetheless has

15   caused an employee to do so, rigorous standards of culpability and causation must be

16   applied to ensure that the municipality is not held liable solely for the actions of its

17   employee.” See Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997). To prevail,

18   Plaintiff must prove that the alleged constitutional violations were committed pursuant to a

19   formal governmental policy, or a longstanding practice or custom which is the City’s

20   standard operating procedure. See Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996). Such

21   a practice or custom, must be so persistent, widespread, and repeated as to amount to

22   deliberate indifference to the rights of persons with whom the police come into contact. See

23   City of Canton v. Harris, 489 U.S. 378, 385 (1989); see also Trevino, 99 F.3d at 918

24   (liability may not be predicated on isolated or sporadic incidents; it must be founded upon

25   practices of sufficient duration, frequency and consistency that the conduct has become a

26   traditional method of carrying out policy).

27
28
                                                     3
 1                  1. The Training Claim Fails as a Matter of Law.
 2            To establish a failure to train claim against the City, Plaintiff must identify the
 3   specific deficiency in the City’s training and establish that the deficiency directly caused
 4   the constitutional deprivation. See City of Canton, 489 U.S. at 385; Atwood v. Town of
 5   Ellington, 427 F. Supp. 2d 136, 145 (2006). Plaintiff must also show that the City made a
 6   “conscious” or “deliberate” policy decision knowing that the alleged sexual assault would
 7   likely result. City of Canton, 489 U.S. at 389. Further, claims that only certain individual
 8   officers were negligently trained or supervised are not actionable against the City under §
 9   1983. See Brown, 520 U.S. at 407; Taylor v. City & Cnty. of San Francisco, 166 F.3d 344
10   (9th Cir. 1999). Isolated instances of alleged training deficiencies simply do not support
11   liability. See Trevino, 99 F.3d at 918; Merritt v. Cty. of Los Angeles, 875 F.2d 765, 770 (9th
12   Cir. 1989) (“Mere proof of errant behavior is a clearly insufficient basis for imposing
13   liability on the County.”). Thus, Plaintiff cannot rely “solely on a single occurrence of
14   unconstitutional action by a non-policymaking employee.” McDade v. W., 223 F.3d 1135,
15   1141 (9th Cir. 2000) (citing Davis v. City of Ellensburg, 869 F.2d 1230, 1233-34 (9th Cir.
16   1989). “Only if a plaintiff shows that his injury resulted from a ‘permanent and well settled’
17   practice may liability attach for injury resulting from a local government custom.” Id.; see,
18   e.g., Mueller v. Auker, 700 F.3d 1180 (9th Cir. 2012) (four prior incidents insufficient). In
19   other words, the City cannot be held liable absent sufficient evidence of a “program-wide
20   inadequacy in training.” Blankenhorn v. City of Orange, 485 F.3d 463, 484-85 (9th Cir.
21   2007).
22            The Ninth Circuit’s decision and analysis in Flores v. County of L.A., 758 F.3d 1154
23   (9th Cir. 2014). is directly on point. In Flores, the plaintiff alleged that, after receiving a
24   ticket, she drove to an inspection site to clear the ticket and was sexually assaulted by a
25   deputy sheriff. Plaintiff sued the Sheriff and the County under a Monell failure to train
26   theory alleging a “failure to ensure that Sheriff’s [d]eputies do not sexually assault the
27   women that [d]eputies come into contact with.” Id. at *1156. The plaintiff also alleged that
28   the County was on notice of its constitutional failings based upon the criminal conviction,
                                                    4
 1   of a different deputy, who committed three sexual assaults seven years earlier. Plaintiff’s
 2   complaint was dismissed, for failure to state a claim, on the basis that there were insufficient
 3   facts to show a policy, practice, or custom and there was not a sufficient causal connection
 4   between the wrongful conduct and the alleged constitutional violation.
 5          In affirming the dismissal, Flores court held:
 6                 Finally, Flores's claim for failure to train fails because it is not
                   plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129
 7                 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). Flores’s sole factual
                   allegation regarding the alleged failure to train consists in the
 8                 absence of language in the Sheriff’s Department Manual that
                   would instruct deputies not to sexually harass or sexually attack
 9                 women with whom they come into contact. “Where the proper
                   response . . . is obvious to all without training or supervision,
10                 then the failure to train or supervise is generally not ‘so likely’
                   to produce a wrong decision as to support an inference of
11                 deliberate indifference by city policymakers to the need to train
                   or supervise.” Walker v. City of New York, 974 F.2d 293, 299-
12                 300 (2d Cir. 1993); see also Sewell v. Town of Lake Hamilton,
                   117 F.3d 488, 490 (11th Cir. 1997). Given that the penal code
13                 prohibits sexual battery, it is not plausible that inclusion in the
                   Manual of the language that Flores proposes would have
14                 prevented the assault on Flores. If the threat of prison time does
                   not sufficiently deter sexual assault, it is not plausible to assume
15                 that a specific instruction not to commit sexual assault will
                   provide such deterrence, and therefore failure to include such
16                 instruction does not constitute deliberate indifference absent a
                   longstanding pattern of such criminal behavior. We agree with
17                 our sister circuits that “[i]n light of the regular law enforcement
                   duties of a police officer” there is not “a patently obvious need
18                 for the city [] specifically [to] train officers not to rape young
                   women.” Andrews v. Fowler, 98 F.3d 1069, 1077 (8th Cir.
19                 1996); see also Barney v. Pulsipher, 143 F.3d 1299, 1308 (10th
                   Cir. 1998) (“Specific or extensive training hardly seems
20                 necessary for a jailer to know that sexually assaulting inmates
                   is inappropriate behavior”).
21
     Id.; See also Groom v. City of El Paso De Robles, 2020 U.S. DIST. LEXIS 160932
22
     (C.D.Cal. 2020) (allegation that the City failed to give instructions to report sexual assault
23
     or to not sexual assault, were insufficient as that conduct was already prohibited by the penal
24
     code and deputies are “presumed to know” it is unlawful.”); Breland v. City of Centerville,
25
     Ga., 2008 U.S. Dist. LEXIS 41729, 2008 WL 2233595 (M.D. Ga. May 28, 2008) (“No
26
     training is required to teach police officers not to commit sexual assaults. Sexual assault is
27
     illegal, and police officers can reasonably be expected to know, without training, that they
28
                                                     5
 1   are not allowed to take sexual advantage of their prisoners”); Lewis v. Pugh, 2007 U.S. Dist.
 2   LEXIS 34754 (E.D. Tex. 2007) (“Indeed it hardly seems necessary that an officer would
 3   require specific training to know that rape, sexual assault, and other blatantly criminal
 4   actions are inappropriate”).
 5          Here, Plaintiff’s claim fails because she cannot refute the fact that every Phoenix
 6   Police officer has successfully completed all training requirements for AZPOST
 7   certification. See Mendez v. Cnty. of San Bernardino, 540 F.3d 1109, 1123 (9th Cir. 2008),
 8   overruled on other grounds, Arizona v. ASARCO LLC, 773 F.3d 1050 (9th Cir. 2014)
 9   (affirming dismissal where plaintiff failed to controvert evidence that officer’s training met
10   state POST requirements); Hillbloom v. Cnty. Of Fresno, 2010 WL 4481770, at **11, 34
11   (E.D. Cal. Nov. 1, 2010); see also Ward v. Still, 2012 WL 37518, *13-14 (E.D. Tenn. 2012)
12   (“If . . . police officers were certified by the POST Commission, then the issue of the
13   adequacy vel non of their training is resolved.”). More critically, however, is the fact that
14   “no training is require to teach police officers not to commit sexual assaults.” See Breland,
15   infra. Amending the Complaint again will not change the status of the law in this regard.
16                 2.     The Ratification Claim Fails
17          Plaintiff also argues ratification based upon an allegation of failure to discipline, but
18   Plaintiff admits that Defendant Pena was placed on administrative leave. See Clouthier v.
19   Cty. of Contra Costa, 591 F.3d 1232, 1253 (9th Cir. 2010), overruled on other grounds by
20   Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (where policymaker had the
21   power to impose discipline but did not after unconstitutional actions, was insufficient
22   because there was no evidence that the policymaker “made a conscious, affirmative choice
23   to approve Blush’s actions and adopt them as official policy”); Christie v. Iopa, 176 F.3d
24   1231, 1239 (9th Cir. 1999) (“A policymaker’s knowledge of an unconstitutional act does
25   not, by itself, constitute ratification. Instead, a plaintiff must prove that the policymaker
26   approved of the subordinate’s act.”). Although not alleged in her Complaint, she cannot
27   dispute that Defendant Pena was terminated. She also admits that he was criminally
28
                                                     6
 1   charged. Plaintiff does not allege any facts demonstrating affirmative agreement with or
 2   approval of Defendant Pena’s alleged acts relating to her allegations.
 3                 3. There are No Facts Related to Any Unconstitutional Hiring
 4          In resolving a hiring claim, the Supreme Court has instructed courts to “adhere to
 5   rigorous requirements of culpability and causation” to avoid imposing respondeat superior
 6   liability because “every injury is traceable to a hiring decision.” Brown, 520 U.S. at 415. It
 7   explained: “Cases involving constitutional injuries allegedly traceable to an ill-considered
 8   hiring decision pose the greatest risk that a municipality will be held liable for an injury that
 9   it did not cause.” Id. Thus, “a finding of culpability simply cannot depend on the mere
10   probability that any officer inadequately screened will inflict any constitutional injury.” Id.
11   at 412. “Rather, it must depend on a finding that this officer was highly likely to inflict the
12   particular injury suffered by the plaintiff.” Id.
13          Thus, the City cannot be held liable for hiring Defendant Pena unless Plaintiff can
14   show that her sexual assault was a “plainly obvious consequence” of the decision to hire
15   him. Id. at 414. “Th[is] ‘plainly obvious consequence’ standard is exceptionally stringent.”
16   Gonzalez v. Alva, 11-CV-2846 W WVG, 2013 WL 3795691, at *3 (S.D. Cal. July 19, 2013);
17   accord Young v. City of Providence ex. rel Napolitano, 404 F.3d 4 (1st Cir. 2005)
18   (recognizing hiring claim risks collapsing into respondeat superior liability “if not checked
19   by particularly stringent standards).
20          Plaintiff’s allegations fail based upon the reasoning set forth in Gonzalez, 2013 WL
21   3795691, at **3-4, where the court dismissed a hiring and screening claim against the city
22   because the plaintiff did not meet the stringent “plainly obvious consequence” standard. In
23   Gonzalez, police responded to a call involving an altercation between plaintiff and his
24   brother. Id. at *1. When an officer approached plaintiff, he ran away and was shot with a
25   Taser. Id. The plaintiff fell face-forward on the concrete, resulting in serious injuries to his
26   face and a broken jaw. Id. The plaintiff alleged the city inadequately hired and screened
27   the officer because it was aware of his violent background and character flaws, including:
28   misconduct in past jobs; termination from a security guard position for using OC spray on
                                                     7
 1   two individuals, in violation of store policy; concerns about his character for truthfulness,
 2   maturity, and ability to perform as a police officer; and glaring inconsistencies between his
 3   employment application and polygraph tests. Id. at *3. The city did not deny its awareness
 4   of these concerns when it hired him. Id. The court dismissed the claim, however, finding
 5   that evidence the officer “had a violent past is not enough to show he was highly likely to
 6   inflict the particular type of injury suffered by” the plaintiff, and concerns about the officer’s
 7   “truthfulness and maturity” failed to demonstrate that the Taser use was a “plainly obvious
 8   consequence” of the hiring decision. Id. at *4. It explained that, at most, the officer’s record
 9   showed that “the alleged screening and hiring [decision] may have increased the possibility
10   that some constitutional violation would occur,” but it did not show a “direct causal link”
11   to the “specific constitutional injury.” Id.; See also Doe v. city of New York, 2018 U.S. Dist.
12   LEXIS 168242 (S.D.N.Y. 2018) (rejecting hiring claim in the context of sexual assaults
13   where plaintiff alleged that the city’s hiring and screening practices failed to eliminate
14   candidates that would follow the rules, would report misconduct, and would avoid the
15   corrupting opportunities available in a prison setting).
16          Unlike in Gonzalez, Plaintiff has not identified any “facts” related to Defendant
17   Pena’s hiring. She alleges nothing related to his pre-hire status. Instead, she simply
18   concludes that there is liability, without identifying what in Defendant Pena’s background
19   that would have made him an improper candidate. See Board of the County Comm’rs v.
20   Brown, 520 U.S. 397 (1997) (a department’s hiring of an officer with prior criminal charges
21   for assault and battery, resisting arrest, and public drunkenness, in addition to numerous
22   traffic violations, did not carry the ‘plainly obvious’ consequence that the officer would use
23   excessive force.”). Plaintiff alleges nothing in his background, at the time of his hiring, that
24   would have put the City on notice that the “plainly obvious consequence” of his hiring
25   would be the alleged sexual assault of the Plaintiff. See, e.g., Morris v. Crawford County,
26   299 F.3d 919 , 925-26 (8th Cir. 2002) (dismissing hiring claim in excessive force case where
27   correctional officer previously slapped an inmate, and two ex-girlfriends sought ex parte
28   protective orders against him); Benavides v. Wilson, 955 F.2d 968, 974-75 (5th Cir. 1992)
                                                      8
 1   (dismissing hiring claim even though officer had a psychological disorder, recent
 2   hospitalizations and prescription drug treatment because failure to research “medical
 3   histories” not deliberate indifference in hiring).
 4                 4. There is No Cognizable Claim Based Upon “Officer Shortages.”
 5          Plaintiff’s Amended Complaint contains a Monell theory that the City of Phoenix
 6   should hire more officers and that the alleged failure to do so rendered the officers it did
 7   hire psychologically unfit for duty. The number of officers hired by the City, however,
 8   bears no relationship to the psychological profiles of officers that are hired. This illogical
 9   theory has no causal relationship to an officer who allegedly operates outside the bounds of
10   the law that every citizen is required to follow. There are no facts alleged by Plaintiff that
11   establish that during any of the alleged sexual assaults involving Defendant Pena, that there
12   was any understaffing that caused Defendant Pena to engage in alleged criminal conduct.
13                 5. Plaintiff’s Discipline of Supervisors Theory Fails.
14          Plaintiff’s conclusory contention that the failure to discipline supervising officers
15   who investigate allegations of sexual assault and do not prove the assault happened also
16   fails. Plaintiff does not identify any deficiency in the internal investigation process.
17   Instead, she disagrees with the outcome of a single investigation into Victim A’s allegations,
18   which is insufficient for Monell liability. She contends that Victim A’s allegations should
19   have been deemed substantiated instead of deemed a he said/she said allegation. Yet, an
20   investigatory process is not suspect simply because the outcome for a single incident is not
21   as Plaintiff wishes. She does not identify a single prior alleged sexual assault where the
22   investigatory process was allegedly deficient in some unidentified regard.
23          Next, regardless of the mechanics of the process, Plaintiff’s supervisory theory fails
24   due to causation problems. Investigatory actions always take place after the fact and, as a
25   result, are not the but-for cause of the incident triggering the investigation.
26                 6. There is No Unconstitutional Custom and Policy
27          The only facts alleged by Plaintiff relate to Defendant Pena’s conduct and not any
28   other alleged widespread activity by other unidentified officers. Plaintiff boldly claims that
                                                     9
 1   the City adopted policies of retaining officers who committed sexual assaults, but identifies
 2   no other contemporaneous prior instances involving other officers. The only allegation of
 3   prior conduct is an allegation that between 2005-2015—a period ending four years before
 4   Defendant Pena’s employment and three years before he began working the streets as a
 5   police officer—that one police officer was arrested for a sexual related offense on duty.
 6   Plaintiff then asserts that seven other officers were arrested for off-duty alleged “sexual
 7   related offenses.” Yet, off-duty conduct of an unspecified nature does not evidence any
 8   policy or custom related to on-duty behavior. Nor does it evidence any toleration of
 9   improper behavior as these alleged incidents involved arrests and criminal prosecution—
10   the opposite of condoning, approving, ratifying, or encouraging the same. As it relates to
11   Defendant Pena, Plaintiff alleges one prior incident involving Defendant Pena occurring 11
12   months prior to her allegation and one occurring one month after. The incident occurring
13   after her allegations is not relevant to whether a policy or custom existed before her alleged
14   assault.
15          In Doe v. Miami-Dade County, 797 F.Supp.2d 1296 (S.D.Fl. 2011), the Court
16   addressed a Monell claim based upon an allegation that 51 prior officers were accused of
17   sexual misconduct in the four-year period before the Defendant officer was hired. In
18   granting summary judgment, the Court noted that there was not “a single instance in which
19   the County hired a police officer applicant who was known to exhibit sexual aggression
20   issues.” The Court went on to explain:
21                 The plaintiff attempts to impute knowledge on the County by
                   drawing attention to the 51 instances of sexual misconduct
22                 reported over four years. But three principal considerations to
                   cause this Court to conclude that the 51 sexual misconduct
23                 accusations are insufficient to establish deliberate indifference.
                   For one the undisputed factual record shows that allegations of
24                 police misconduct, including sexual misconduct, automatically
                   triggers a formal investigation by the Professional Compliance
25                 bureau. The Bureau interviews witnesses, gathers relevant
                   documents, and prepares a written summary for review by the
26                 department’s chain of command. Each time a claim of
                   misconduct is sustained, the offending officer is punished
27                 accordingly. For two, although the County concedes that at least
                   some of the sexual misconduct complaints were sustained, it is
28                 undisputed that many or most of the claims were, after
                                                   10
 1                 investigation, unstained. In judging the scope or existence of a
                   pattern of constitutional violations, the court requires more than
 2                 evidence of accusations. See, e.g., Mettler v. Whitledge, 165
                   F.3d 1197, 1205 (9th Cir. 1999) (“[T]he mere existence of
 3                 previous citizens’ complaints does not suffice to show a
                   municipal custom of permitting or encouraging excessive
 4                 force.”) (citation omitted); Brooks v. Scheib, 813 F.2d 1191,
                   1193 (11th Cir. 1987) (“Indeed, the number of complaints bears
 5                 no relation to their validity.”). For three, at the hearing, counsel
                   for the County represented there are slightly more than 3,000
 6                 sworn police officers presently employed by the County.
                   Because of office turnover, the total number of sworn police
 7                 serving at some point during the four-year span of the 51 sexual
                   misconduct reports would have been even larger. The Court
 8                 does not find that 51 sexual misconduct claims over four
                   years—in an extremely large police force, and including many
 9                 claims that were never supported—establishes a widespread
                   pattern of constitutional abuses directly caused by the County’s
10                 failure to implement different screening measures.
11   Id. at 33-34. In addition to these failures, the Court found no evidence that a more complete

12   investigation into the officer’s background would have uncovered any disqualifying data

13   that would have “signaled propensity for sexual misconduct.” Id. at 35. Far less than what

14   was alleged in Doe, Plaintiff alleges only one on-duty arrest occurring years before

15   Defendant Pena was even hired.

16          Also instructive is Escalante v. City & Cty. of Honolulu, 2018 U.S. Dist. LEXIS

17   61709 (D.Hawai’i 2018), where the Court dismissed Monell claims relating to an off-duty

18   assault perpetrated by an officer. The plaintiff alleged that the officer had a history of

19   disciplinary issues, the City had a “code of silence” that encouraged the behavior by failing

20   to combat it, that the City failed to limit the defendant officer’s encounters with potential

21   victims of excessive force. In dismissing the claim, the Court noted that—even assuming

22   allegations of lax discipline and inadequate policies of reporting officer misconduct—there

23   was no plausible causal link between the claimed policies, training, and supervision and the

24   alleged conduct. Id.

25          Like Doe and Escalante, Plaintiff has not alleged facts sufficient to support a claim

26   of an unconstitutional policy and custom.

27
28
                                                    11
 1   III.   CONCLUSION
 2          For the foregoing reasons, Plaintiff’s Amended Complaint should be dismissed.
 3
 4
            DATED this 21st day of January 2021.
 5
 6                                           WIENEKE LAW GROUP, PLC

 7                                    By:    /s/ Christina Retts
                                             Kathleen L. Wieneke
 8
                                             Christina Retts
 9                                           1095 West Rio Salado Parkway, Suite 209
                                             Tempe, AZ 85281
10                                           Attorneys for Defendant City of Phoenix
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                12
 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on January 21, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
                  David W. Dow
 6                Jennifer L. Ghidotti
                  DOW LAW OFFICE
 7                3104 E. Camelback Road, Suite 281
                  Phoenix, AZ 85016
 8                Attorneys for Plaintiff
 9          I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following,
10
11
12                              By: /s/ Mica Mahler

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  13
